DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Claims 1, 3-5, 7, 8, 10, 11, and 13-15 no longer invoke interpretation under 35 U.S.C. § 112, sixth paragraph.
The rejection under 35 U.S.C. 101 of claim 14 has been withdrawn.
The rejection under 35 U.S.C. 112(b) of claims 2-7 and 9-13 has been withdrawn.
Applicant's arguments filed on 09/21/2021 with respect to rejection under 35 U.S.C. 103 of claims 1-15 have been fully considered and are persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claims 1, 14, and 15.  In particular, Applicant asserts that the cited references fail to disclose “detect a first edge in the image based on application of a first edge detection algorithm on the interpolated second pixel value of the second pixel.”
However, Examiner submits that the limitation “detect a first edge in the image based on application of a first edge detection algorithm on the interpolated second pixel value of the second pixel” raises a rejection under 112(a). 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
    Regarding claim 1; claim 1 now recites the limitation “detect a first edge in the image based on application of a first edge detection algorithm on the interpolated second pixel value of the second pixel” (emphasis added); however, the limitation “detect a first edge in the image based on application of a first edge detection algorithm on the interpolated second pixel value of the second pixel” is not discussed in the specification.  There is no discussion on the Specification that a first edge is detect in the image (i.e. an image generated based on the interpolated first pixel value of the first pixel) based on application of a first edge detection algorithm on the interpolated second pixel value of the second pixel.
Therefore, the specification as filed does not describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Examiner respectfully requests that the Applicant point out where in the specification (i.e., paragraph, line number) support can be found for the newly added limitations.
Regarding claims 14 and 15, claims14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because claims 14 and 15 recite newly added limitations similar the limitations, in question, discussed above.
Regarding claims 2-13, claims 2-13 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 2-13 do not remedy this deficiency and therefore inherit the rejection of the parent claim.

		

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486